Smith, Justice.
We granted a writ of certiorari in Banks County School District v. Blackwell, 191 Ga. App. 790 (383 SE2d 159) (1989), and we reverse.
The appellant, Ms. Payne, was driving a Banks County School bus when it collided with a vehicle driven, by the appellee, Ms. Blackwell. The appellee filed a complaint against the appellant and the Banks County School District (School District) to recover for her injuries. The School District’s motion to dismiss for failure to comply with OCGA § 36-11-1 was denied and a jury returned a verdict in favor of the appellee.1
On appeal, the Court of Appeals held that the trial court erred in denying the School District’s motion to dismiss and reversed.
*484Decided October 19, 1989.
Deal & Jarrard, J. Nathan Deal, for appellant.
W. Allan Myers, Robert J. Reed, for appellees.
In the absence of an expression of legislative intent to apply the statute of limitation to actions against school districts, we refuse to allow OCGA § 36-11-1 to bar the appellee’s action. Our decision is based on the following. Art. IX, Sec. II, Par. IX of the Georgia Constitution of 1983 provides: “The General Assembly may waive the immunity of counties, municipalities, and school districts by law.” The General Assembly also has the power to enact specific statutes of limitation to bar actions filed after a specified time limit. Generally, all actions against counties must be presented within 12 months, OCGA § 36-11-1, and all actions against municipal corporations must be presented within six months, OCGA § 36-33-5. Our constitution treats counties, municipalities, and school districts as separate and distinct for the purpose of waiver, and the General Assembly has enacted specific bars to limit actions against counties and municipalities. However, the General Assembly has enacted no specific bar to limit actions against school districts. We, therefore, reverse the opinion of the Court of Appeals and hold that OCGA § 36-11-1 does not apply to school districts.
Judgment reversed.

All the Justices concur.


 OCGA § 36-11-1 provides, in pertinent part: “All claims against counties must be presented within 12 months after they accrue or become payable or the same are barred